UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1245



MARTIN FRANCISCO SALAZAR,

                                              Plaintiff - Appellant,

          versus


SPENCER ABRAHAM, Secretary of the Department
of Energy,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Patrick Michael Duffy, District Judge.
(CA-01-3209-1-23)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin Francisco Salazar, Appellant Pro Se. Terri Hearn Bailey,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martin Francisco Salazar appeals the district court’s order

denying his motion to compel and granting Defendant’s motion for

summary judgment in this employment discrimination action. We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Salazar

v. Abraham, No. CA-01-3209-1-23 (D.S.C. filed Feb. 4, 2003; entered

Feb. 5, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2